DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgment
Applicant’s preliminary amendment filed on July 8, 2021 is acknowledged. Accordingly claims 1-22 remain pending and have been examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1-22 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non- statutory subject matter.
Subject Matter Eligibility Standard
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.    Examples of abstract ideas include fundamental economic practices (Alice Corporation Pty. Ltd. v. CLS Bank International, et al. US Supreme Court, No. 13-298, June 19, 2014); certain methods of organizing human activities; an idea itself; and mathematical relationships/formulas. (Parker v. Flook, 437 U.S. 584, 594-95 (1978)). 
Analysis
Step 1: In the instant case, 
claim 1 is directed to a computer implemented method, which is a statutory category of invention.
claim 9 is directed to a system, which is a statutory category of invention and
claim 17 is directed to a computer program product comprising at least one non-transitory computer readable medium, which is a statutory category of invention.
Step 2a: 
While claims 1, 9 and 17 is directed towards a statutory category of invention, the claim is further directed towards at least one judicial exception (i.e., law of nature, natural phenomenon, mathematical relationships/formulas and abstract idea) without significantly more. In the instant case, the claims are directed to an algorithm or protocol for determining a merchant product (M) based on a product of the plurality of random merchant numbers (mi)  for the respective plurality of merchant banks” Put simply the claims recites an algorithm or protocol for determining a merchant product (M) based on a product of the plurality of random merchant numbers (mi)  for the respective plurality of merchant banks. See grouping of abstract ideas in prong one of step 2A (see 2019 Revised Patent Subject Matter Eligibility Guideline). Claims 1, 9 and 17 recites the art of using an algorithm or mathematical relationships/formulas for determining a merchant product (M) based on a product of the plurality of random merchant numbers (mi) for the respective plurality of merchant banks comprising generating … a first value…, generating … a plurality of random merchant numbers…., determining a merchant product (M) based on a product of the plurality of random merchant numbers (mi)  for the respective plurality of merchant banks…, generating … a public key based on second value… and communicating … the public key and the random key …to respective merchant bank….. These steps constitute an algorithm or mathematical relationships/formulas under groupings of abstract ideas. An algorithm or protocol or mathematical relationships/formulas is not an eligible patent category.  The limitations that set forth this abstract idea include: 
generating … a first value…, generating … a plurality of random merchant numbers…., determining a merchant product (M) based on a product of the plurality of random merchant numbers (mi)  for the respective plurality of merchant banks…, generating … a public key based on second value… and communicating … the public key and the random key …to respective merchant bank….. 
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claim such as “a payment network”, merely uses a computer as a tool to perform the abstract idea. The use of “a payment network”, does no more than generally link the abstract idea to a particular field of use, the use of “a payment network”, does not improve the functioning or performance of the processor/computer and the use of a processor/computer as a tool to implement the abstract idea does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of “a payment network”, do not amount to significantly more than the abstract idea. As discussed above, taking the claim elements separately, the use of “a payment network”, does not improve the functioning or performance of the processor/computer and the use of a processor/computer does no more than use a processor/computer to implement the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recites the concept of using an algorithm or mathematical relationships/formulas for determining a merchant product (M) based on a product of the plurality of random merchant numbers (mi)  for the respective plurality of merchant banks” using a generic computer. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Therefore, the claim is not patent eligible.

Conclusion
The claim as a whole, does not amount to significantly more than the abstract idea itself. This is because the claim does not effect an improvement to another technology or technical filed; the claim does not amount to an improvement to the functioning of a computer system itself; and the claim does not move beyond a general link of the use of an algorithm to a particular technological environment. 
Accordingly, the Examiner concludes that there are no meaningful limitations in the claim that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself. Thus Examiner concludes that the claims are not directed to a patent-eligible subject matter under 35 U.S.C. 101 because it does not amount to significantly more than the abstract idea.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles C. Agwumezie whose number is (571) 272-6838. The examiner can normally be reached on Monday – Friday 8:00 am – 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Hayes can be reached on (571) 272 – 6708.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHINEDU C AGWUMEZIE/Primary Examiner, Art Unit 3685                                                                                                                                                                                                        March 10, 2022